COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Texas Bulkhead and Construction, LLC and Clifton
                            Schoen, Individually and d/b/a Texas Bulkhead and
                            Construction, Relators

Appellate case number:      01-19-00289-CV

Trial court case number:    CI54724

Trial court:                County Court at Law No. 1 and Probate Court of Brazoria
                            County

       On April 17, 2019, relators, Texas Bulkhead and Construction, LLC and Clifton
Schoen, Individually and d/b/a Texas Bulkhead and Construction, filed a petition for writ
of mandamus seeking to vacate the respondent trial judge’s January 25, 2019 “Order
Granting Plaintiffs’ Motion to Remove Suit from Expedited-Actions Process and Motion
to Reopen Discovery,” and to issue an order denying those motions. Relators have
included the required Rule 52.3(j) certification and appendix to its petition, including
reporter’s records of the June 20, 2018 and January 25, 2019 motion hearings, and filed a
separate sworn record. See TEX. R. APP. P. 52.3(j), 52.7(a)(2).

        The Court requests a response to the petition for writ of mandamus by any real party
in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 20
days from the date of this order. See TEX. R. APP. P. 2, 52.4.

      It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley_______
                    Acting individually  Acting for the Court
Date: __April 23, 2019____